Title: From George Washington to Edward Newenham, 10 March 1787
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon March 10th 1787

I shall not wonder if you should be surprized at my not acknowledging the receipt of your esteemed favor of the 12th of last August at an earlier period. Immediately after it came to my hands—not knowing what you had written to Doct. Franklin or to Mr Jay, or what steps might have been taken on the subject matter thereof by either or both of those Gentlemen I wrote to the former for information; giving assurances of my disposition to carry your wishes into full effect if there were not impediments in the way which coud not, consistently, be surmounted. I waited from that period (early in November) till February in daily expectation of an answer; but receiving none, I addressed

(supposing my first letter must have miscarried) a duplicate to the Doctrs and receiving the answer which is enclosed.
Though I had heard of the resolution alluded to in Mr Jay’s Letter to the Doctors preveous to my writing to him yet I was willing to know the truth, and to see how far Congress would think it right to adhere to the policy of their resolution.
I beg leave to make a tender of my best wishes to Lady Newenham, in which Mrs Washington Joins, and assurances of the respect and esteem with which I have the honor to be Dr Sir Yr most Obed. and very Humble Servant

G. Washington

